Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing FMI Provident Trust Strategy Fund FMIRX Quarter-End Positions 06/30/2008 SHARES MARKET CUSIP SYMBOL SECURITY DESCRIPTION HELD PRICE VALUE WEIGHT 808513105 SCHW Charles Schwab Corp. 138,220 20.54 2,839,039 5.00% 12572Q105 CME CME Group Inc. 5,450 383.19 2,088,386 3.68% 192446102 CTSH Cognizant Technology Solutions Corp. 92,970 32.51 3,022,455 5.32% 302182100 ESRX Express Scripts, Inc. 48,000 62.72 3,010,560 5.30% 311900104 FAST Fastenal Co. 78,150 43.16 3,372,954 5.94% 422347104 HTLD Heartland Express, Inc. 72,000 14.91 1,073,520 1.89% 423452101 HP Helmerich & Payne, Inc. 36,100 72.02 2,599,922 4.58% 456788108 INFY Infosys Technologies Ltd. SP-ADR 69,920 43.46 3,038,723 5.35% 469814107 JEC Jacobs Engineering Group Inc. 29,400 80.70 2,372,580 4.18% 56418H100 MAN Manpower Inc. 52,850 58.24 3,077,984 5.42% 717124101 PPDI Pharmaceutical Product Development, Inc. 50,000 42.90 2,145,000 3.78% 770323103 RHI Robert Half International Inc. 16,200 23.97 388,314 0.68% 863667101 SYK Stryker Corp. 54,800 62.88 3,445,824 6.07% 74144T108 TROW T. Rowe Price Group Inc. 50,000 56.47 2,823,500 4.97% Cash Equivalents 20,897,800 20,875,613 36.76% Page 1 of 1
